Citation Nr: 1216012	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  03-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder to include a rash of the face, the neck, the shoulders, and the chest. 

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to April 1964, and from March 1968 to November 1968. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an August 2002 rating decision of the Cleveland, Ohio, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an anxiety neurosis and an emotionally unstable personality, and which denied a claim for service connection for a rash of the face, the neck, the shoulders, chest, and back.  

In August 2005, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and remanded both issues on appeal.  In October 2008, the RO granted service connection for acne vulgaris of the back.  In March 2009, the Board again remanded the claims.  

In May 2005, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have a chronic skin disorder, to include a rash, of the face, the neck, the shoulders, and the chest, that was caused by his service. 


CONCLUSION OF LAW

A chronic skin disorder, to include a rash, of the face, the neck, the shoulders, and the chest, is not related to the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board notes that subsequent to the most recent supplemental statement of the case, dated in August 2011, additional evidence has been received.  This evidence was not accompanied by a waiver of RO review.  However, this evidence was submitted in association with the PTSD issue.  The PTSD issue is not currently being adjudicated; it has been remanded.  None of this evidence contains any relevant findings, and it is not material to the basis for the Board's decision.  Therefore, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c)  (2011) to the issues before the Board, and a remand for RO consideration is not required.  
 
 The Veteran asserts that he has a chronic skin disorder to include a rash of the face, the neck, the shoulders, and the chest, that is related to his service.  During his hearing, held in May 2005, he testified that he was treated for a rash during service in about 1967 or 1968, for which he was given cream, and that he has had ongoing symptoms since that time.  He has also asserted that he has this condition due to exposure to Agent Orange.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010).  

 Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

The Veteran's service treatment reports from his first period of active duty do not show any relevant treatment, complaints, or diagnoses.  The Veteran's separation examination report, dated in June 1964, shows that his "head, face, neck and scalp," and skin, were clinically evaluated as normal.  See also February 1964 "extension" examination report (same).  

There are no medical treatment reports of record that are dated between the Veteran's first and second periods of active duty.

The Veteran's service treatment reports from his second period of active duty do not show any relevant treatment, complaints, or diagnoses, other than a May 1968 report which notes that he had acne of the back with multiple scars and some cystic formation.  He was given tetracycline, and hot soaks for his back were recommended.  A separation examination report is not of record.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1969 and 2010.  This evidence includes a VA hospital report, dated in February 1969, which notes that his skin and back were "clear."  A May 1980 private treatment report from St. Charles Hospital notes that upon examination, the Veteran's skin had no evidence of eruptions.  A VA examination report, dated in April 1981, shows that the Veteran claimed to have shell fragment wounds of his back due to service in Vietnam.  On examination, he had "considerable acne scarring in the skin of the upper chest."  Upon VA examination in January 1985, his skin was noted to be normal.  See also June 2002 examination report from Ohio State University Medical Center (same).  A private examination report from F.N., M.D., dated in October 2003, notes complaints of a rash on the face and chest wall area; the assessments note a history of eczema.  A November 2003 report from Dr. F.N. notes dermatitis.  A VA progress note, dated in 2008, notes eczema.

A VA examination report, dated in January 2006, shows that the Veteran asserted that he served aboard a ship off of the coast of Vietnam in about 1963, during which time the crew unloaded a large number of barrels with a large blue "X" painted on the side.  He essentially reported that he did not have any skin symptoms at that time, but that he developed acne about five years later, with hospitalization for those symptoms for one day.  He reported that his symptoms involved his face, neck, shoulders, back and chest.  He stated that he had been putting Lidex cream on his face and chest during the last few years.  The examiner noted that the Veteran had significant acne scarring, but that the possibility that this was associated with exposure to Agent Orange was "rather remote," as he was not in Vietnam.  The examiner speculated that had the barrels described by the Veteran actually contained Agent Orange, exposure would be possible.  The examiner further noted that patients can develop nondulocystic acne without ever having been exposed to Agent Orange "and that certainly may be the case here."  The examiner concluded, "I would place that likelihood of the acne process being due to Agent Orange exposure at less than 50% probability."  Additional findings were noted as seborrheic dermatitis on the face and chest, and probable steroid rosacea on the face secondary to use of Lidex

A VA examination report, dated in January 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The diagnoses were chloracne and seborrheic dermatitis.  The examiner essentially linked the Veteran's current lesions of acne on his back with the findings observed during service in May 1968.  In an addendum, the examiner stated that the Veteran presumably had some type of raised dermatitis (inflammation) most likely consistent with acne or chloracne, which shares the presentation of acne vulgaris, and which was consistent with his earlier presentation of acne of the back.  The examiner indicated that his opinion was not conditioned upon exposure to Agent Orange.  The examiner further noted that the Veteran's seborrheic dermatitis of the face was not consistent with his acne as demonstrated during service.  

Decisions of the Social Security Administration  (SSA), dated between 1971 and 1988, shows that in March 1988, the Veteran was determined to be disabled as of January 1980, with a primary diagnosis of severe depressive type affective disorder, and a secondary diagnosis of personality disorder.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran's personnel records show that he received a nonjudicial punishment in September 1963 for unauthorized absence, and that he underwent a summary court martial for another unauthorized absence later that same month, for which he was convicted.  Unauthorized absence precludes the performance of military duties and thus cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  In addition, he has reported to health care providers that he served in Vietnam, that he participated in combat, and that he sustained shell fragment wounds to his back, although his personnel records do not show such service, or participation in combat, or that he sustained shell fragment wounds.  See e.g., reports from Warren State Hospital, dated in 1969 (in which he claimed to have served in Vietnam "twice"); April 1981 VA examination report; RO rating decisions dated in May and September of 1981 (denying claims for service connection for shell fragment wounds of the back); report from K.A.W., M.D., dated in September 1982 (claiming two years of Vietnam service); report from B.M.C., D.O., dated in January 1985; June 1986 private report (in which he reported having served in Vietnam, and having been in combat); VA progress note, dated in March 2005 (in which he claimed service in Vietnam between 1967 and 1968, to include being in Hanoi).  In other reports, he has denied serving in Vietnam, and/or participation in combat.  See e.g., VA progress notes, dated in July 2004, January 2008.  He has reported that he served between 1968 and 1976, during which time he was in special operations and was "a SEAL navy special force member."  See VA progress notes, dated in February and May of 2008.  However, he is not shown to have served after 1968.  For his first period of active duty, he is not shown to have any training other than recruit training, and all of his service following recruit training (i.e., as of June 1962) was aboard the U.S.S. Burton Island, which he has stated was an ice-breaker.  See July 2009 VA audio examination report.  During his second period of active duty, there is no indication of special forces training, or of service outside of the continental United States.  In addition, he initially asserted that he was exposed to Agent Orange when handling casualties coming from Vietnam while aboard the U.S.S. Burton Island.  See Veteran's statement (VA Form 21-4138), dated in November 2002.  However, he did not repeat this assertion, rather, he subsequently asserted that he handled drums of Agent Orange off the coast of Vietnam.  See e.g., Veteran's statement (VA Form 21-4138), dated in November 2001.  The Veteran's claim of exposure to Agent Orange is not verified.  See statement from the National Personnel Records Center (NPRC), dated in January 2002.  Given the foregoing, the Veteran's assertions are shown to be so inconsistent, as well as uncorroborated and/or contradicted by the service treatment reports and post-service medical records, that the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

To the extent that the Veteran has claimed that he has a skin disorder due to exposure to Agent Orange, it is unclear why the U.S.S. Burton Island, an ice-breaker would be handling wounded from Vietnam, or operating in the waters near Vietnam, to include unloading drums of Agent Orange, and in any event, the Veteran has been found not to be credible, and the claimed exposure is not verified.  See NPRC statement, dated in January 2002.  As exposure to Agent Orange is not established, the presumptions of service connection for veterans exposed to Agent Orange are not for application.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  Furthermore, there is no competent evidence associating the Veteran's skin symptoms with such exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, to the extent that the Veteran has presented a claim for service connection based on the theory of exposure to Agent Orange during service, the claim must be denied.   

With regard to the possibility of service connection on a direct basis, the Veteran is not shown to have received any relevant treatment during service, and a skin disorder involving the face, neck, shoulders, or chest was not noted upon separation from the first period of active duty service (a separation examination report for the second period of active duty service is not of record).  The earliest relevant post-service medical evidence is dated in 1981, which notes scarring of the chest, with no relevant findings for the face, neck or shoulders.  This is about 12 years following separation from service.  The Veteran has been found not to be a credible historian, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, in the addendum to the January 2007 VA examination report, the examiner stated that the Veteran's seborrheic dermatitis of the face was not consistent with his acne as demonstrated during service.  The examiner indicated that the Veteran's C-file had been reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion), and the examiner's conclusion is sufficiently explained.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Finally, there is no competent evidence to show that the Veteran has a skin disorder of the neck or shoulders, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), or to show that the claimed condition is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that a chronic skin disorder, to include a rash, of the face, the neck, the shoulders, and the chest, was caused by service that ended in 1968.  To the extent that the Veteran asserts that he was exposed to Agent Orange during service, he is not competent to state the chemical makeup of anything he may have been exposed to during service, and such exposure is not shown.  In this case, when the Veteran's service treatment reports (which do not show that he had the claimed condition), and his post-service medical records are considered (which do not contain competent evidence of a nexus between the claimed condition and the Veteran's service, to include as due to exposure to Agent Orange), together with the other evidence of record (which does not show exposure to Agent Orange) the Board finds that the evidence outweighs the Veteran's contention that he has the claimed condition that is related to his service.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2003, January, February and March of 2004, August and December of 2005, October 2006, November 2007, June 2009, and March 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

In March 2009, the Board remanded this claim and directed that the Veteran be contacted and requested to provide information as to all treatment of his chronic acquired psychiatric disability after 2007 including the names and addresses of all health care providers, and that all identified health care providers should be contacted and requested to forward copies of all available clinical documentation pertaining to treatment of the Veteran for incorporation into the record.  It was also directed that copies of all VA clinical documentation pertaining to the Veteran's treatment after June 2008, not already of record, be forwarded for incorporation into the record, and that the SSA be contacted and requested to provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  It appears that duty-to-assist letters were subsequently sent to the Veteran, and VA and non-VA treatment reports, dated between 2003 and 2010, were added to the claims file.  Additional reports from the SSA were obtained in 2010.  Under these circumstances, insofar as the remand instructions pertained to the claim for a skin disorder, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


REMAND

The Veteran has perfected his appeal on to the issue of entitlement to service connection for an acquired psychiatric disorder, and in August 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder.  It also appears that the AMC has been developing a claim for service connection for PTSD separately.  

The United States Court of Appeals for Veterans Claims (Court) has determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran's diagnoses include PTSD, and as a claim for service connection for PTSD is under development, under Clemons, these issues are considered inextricably intertwined, and they therefore must be adjudicated together.  The Board has therefore construed the issue broadly, and recharacterized it as stated on the cover page of this decision.  

The Veteran argues that he has PTSD as a result of noncombat stressors during service.  Specifically, in July 2004, he stated that the only military stressor he could identify was not being able to get leave to attend his uncle's funeral.  See July 2004 VA progress note.  However, he later asserted the following: 1) he was afraid that he would be killed when his ship was surrounded by three Soviet submarines and two ships for about 24 to 48 hours at the North Pole; 2) in 1963, while aboard the U.S.S. Burton Island, his captain, and the captain's pilot, were killed when their helicopter set down on unstable ice and sank; and 3) while he was a SEAL member, there were "many killings" and an enemy was put in a torpedo tube and shot out of it.  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  

It does not currently appear that the liberalizing changes are applicable in this case.  Nevertheless, when the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b)  (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new (or any) version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f) . 

The Veteran is not shown to have participated in combat, and under the circumstances, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i. 

Pursuant to the Board's March 2009 remand, the Veteran was afforded a VA mental disorders examination in July 2009.  Review of this examination report shows that the examiner accepted the Veteran's various claimed stressors as credible.  However, the Board has determined that the Veteran is not a credible historian, and none of the claimed stressors have been verified,.  The July 2009 VA examiner's conclusions are therefore based on an erroneous history, and this report is afforded no probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Given the foregoing, a remand is required because the Board's March 2009 remand instructions were not fully complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  

2.  After the development in the first paragraph of this remand has been completed, determine whether there are any verified stressors.

3.  After the development in the two paragraphs of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims files should be provided to the examiner in connection with the examination, and the examiner should state that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 
 
a)  The psychiatrist should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder (other than PTSD) had its onset during active service, or is related to an in-service disease or injury. 

b)  If, and only if, there are one or more verified, stressors, the examiner should be provided with a summary of those verified stressor(s), and the examiner should be requested to determine whether the Veteran has PTSD under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  

c)  A rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

d)  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the determination remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


